 

Exhibit 10.1

 

EXECUTION VERSION

 

THIRD AMENDMENT TO CREDIT AGREEMENT

 

THIS THIRD AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated as of May 7,
2020, is by and among RUTH’S HOSPITALITY GROUP, INC., a Delaware corporation
(the “Borrower”), the Guarantors party hereto, WELLS FARGO BANK, NATIONAL
ASSOCIATION, as administrative agent on behalf of the Lenders under the Credit
Agreement (as hereinafter defined) (in such capacity, the “Administrative
Agent”), and the Lenders party hereto.  

 

W I T N E S E T H

 

WHEREAS, the Borrower, the Guarantors, the Lenders and the Administrative Agent
are parties to that certain Credit Agreement dated as of February 2, 2017 (as
amended by that certain First Amendment to Credit Agreement dated as of
September 18, 2019, as amended by that certain Second Amendment to Credit
Agreement dated as of March 27, 2020 and as further amended, modified, extended,
restated, replaced, or supplemented from time to time, the “Credit Agreement”;
capitalized terms used herein and not otherwise defined herein shall have the
meanings ascribed thereto in the Credit Agreement);

 

WHEREAS, the Borrower has requested that the Lenders make certain other
amendments to the Credit Agreement as set forth herein; and

 

WHEREAS, the Lenders have agreed to amend the Credit Agreement subject to the
terms and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the agreements hereinafter set forth, and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:

 

 

ARTICLE I

AMENDMENT TO CREDIT AGREEMENT

 

As of the Third Amendment Effective Date (as hereinafter defined), the Credit
Agreement is hereby amended in the following respects:

 

1.1Amendment to the definition of “Applicable Margin”.  The definition of
“Applicable Margin” in Section 1.1 of the Credit Agreement is hereby amended by
inserting the following language at the end of the first paragraph therein:  

 

Notwithstanding the foregoing, from the Third Amendment Effective Date until the
Calculation Date with respect to the Fiscal Quarter of the Borrower ending on or
about March 28, 2021, the Applicable Margin shall be equal to (i) 2.75% with
respect to LIBOR Rate Loans, (ii) 1.75% with respect to Base Rate Loans and
(iii) 0.40% with respect to the Commitment Fee, and thereafter the Pricing Level
shall be determined by reference to the Consolidated Leverage Ratio as of the
last day of the most recently ended Fiscal Quarter of the Borrower preceding the
applicable Calculation Date.

 

CHAR1\1726089v4

--------------------------------------------------------------------------------

 

Further, if by September 27, 2020, the Borrower and the other Credit Parties
have not received at least $20,000,000 in gross proceeds from Equity Issuances,
then from Fiscal Quarter ending on September 27, 2020 until the Calculation Date
with respect to the Fiscal Quarter of the Borrower ending on or about March 28,
2021, the Applicable Margin shall be equal to (i) 3.25% with respect to LIBOR
Rate Loans, (ii) 2.25% with respect to Base Rate Loans and (iii) 0.40% with
respect to the Commitment Fee, and thereafter the Pricing Level shall be
determined by reference to the Consolidated Leverage Ratio as of the last day of
the most recently ended Fiscal Quarter of the Borrower preceding the applicable
Calculation Date.

 

1.2Amendment to the definition of “Consolidated Leverage Ratio”.  The definition
of “Consolidated Leverage Ratio” in Section 1.1 of the Credit Agreement is
hereby amended by inserting the following new sentence at the end thereof:

 

Notwithstanding the foregoing, for purposes of calculating the Consolidated
Leverage Ratio to determine compliance with Section 8.6(b) as of the end of the
Fiscal Quarters ending on or about March 28, 2021, June 27, 2021 and September
26, 2021, Consolidated EBITDA included in clause (ii) above shall be calculated
as (x) in the case of the Fiscal Quarter ending on or about March 28, 2021,
actual Consolidated EBITDA for such Fiscal Quarter divided by 25%, (y) in the
case of the Fiscal Quarter ending on or about June 27, 2021, actual Consolidated
EBITDA for the period of two (2) consecutive Fiscal Quarters then ending divided
by 50%, and (z) in the case of the Fiscal Quarter ending on or about September
26, 2021, actual Consolidated EBITDA for the period of three (3) consecutive
Fiscal Quarters then ending divided by 75%.

 

1.3Amendment to the definition of “Permitted Acquisition”.  Clause (vi) of the
definition of “Permitted Acquisition” in Section 1.1 of the Credit Agreement is
hereby amended and restated in its entirety to read as follows:

 

(vi)no later than two Business Days prior to the proposed closing date of such
acquisition, the Borrower shall have delivered to Administrative Agent a
Compliance Certificate for the most recently ended Fiscal Quarter preceding such
acquisition for which financial statements are available demonstrating, in form
and substance reasonably satisfactory to Administrative Agent, that the
Consolidated Leverage Ratio is less than 2.75:1.00 on a Pro Forma Basis (as of
the proposed closing date of such acquisition and after giving effect thereto
and any Indebtedness incurred in connection therewith);

 

1.4Amendment to Section 1.1.  The following new definitions are hereby added to
Section 1.1 of the Credit Agreement in the appropriate alphabetical order to
read as follows:

 

“Consolidated Cash on Hand” means, as of any date of determination, the sum of
the amount of cash and Cash Equivalents of the Credit Parties and their
Subsidiaries on a Consolidated basis (it being understood that such amount shall
exclude in any event any cash and Cash Equivalents identified as “restricted” on
the balance sheet of the Borrower (other than cash or Cash Equivalents
restricted in favor of the Administrative Agent) or otherwise subject to a
security interest in favor of any other Person (other than security interests
under the Loan Documents)).

 

“Equity Issuance” means (a) any issuance by the Borrower or its Subsidiaries of
shares of its Equity Interests to any Person that is not a Credit Party
(including in connection with the exercise of options or warrants or the
conversion of any debt securities to equity) and (b) any capital contribution
from any Person that is not a Credit Party into any Credit Party or any
Subsidiary thereof.  

 

CHAR1\1726089v4

--------------------------------------------------------------------------------

 

“Liquidity” means, as of any date of determination, an amount equal to the sum
of (a) the aggregate borrowing availability under the Revolving Credit Facility
as of such date plus (b) Consolidated Cash on Hand as of such date.

 

“Minimum Scheduled Cash” means, for each month commencing May 2020 through and
including December 2020 (such period, the “Measured Months”), (a) fifty percent
(50%) of the Net Cash Proceeds of any Equity Issuances by the Borrower or any of
its Subsidiaries effected during the Measured Months (excluding any amounts
required to be used to make prepayments on the Loans pursuant to Section 2.4(f))
plus (b) the following amount applicable for each month:

 

May 2020

$34,000,000

June 2020

$29,000,000

July 2020

$21,000,000

August 2020

$19,000,000

September 2020

$15,000,000

October 2020

$13,000,000

November 2020

$13,000,000

December 2020

$14,000,000

 

Notwithstanding the foregoing, for each of the months of October 2020 and
November 2020, to the extent that any Net Cash Proceeds of any Equity Issuances
by the Borrower or any of its Subsidiaries are included in the calculation of
Minimum Scheduled Cash for such month, the amounts for such month for the
purposes of clause (b) herein shall be deemed to be $12,000,000 and $10,000,000,
respectively.

 

“Net Cash Proceeds” means, with respect to any Equity Issuance by the Borrower
or any of its Subsidiaries, the gross cash proceeds received by the Borrower or
any of its Subsidiaries therefrom less all reasonable and customary
out-of-pocket legal, underwriting and other fees and expenses incurred in
connection therewith.

 

“Third Amendment Effective Date” means May 7, 2020.

 

1.5Amendment to Section 2.4.  Section 2.4 of the Credit Agreement is hereby
amended by inserting the following new clause (f) at the end thereof:

 

(f)Equity Issuances.  From the period commencing on the Third Amendment
Effective Date and ending on the date ending on date in which the Borrower
demonstrates compliance with the financial covenants set forth in Section 8.6
for the Fiscal Quarter ending on or about March 28, 2021 as determined based on
the Compliance Certificate provided by the Borrower pursuant to Section 7.1(iv)
for such Fiscal Quarter, the Borrower shall make mandatory principal prepayments
of the Loans and/or Cash Collateralize the L/C Obligations in the manner set
forth herein in an amount equal to fifty percent (50%) of the aggregate Net Cash
Proceeds from any Equity Issuances (other than the exercise price on stock
options issued as part of employee compensation) in excess of $30,000,000 in the
aggregate (together with any other Equity Issuances made during such
period).  Any such prepayment shall be made within three (3) Business Days after
the date of receipt of the Net Cash Proceeds of any such Equity Issuance and
shall be applied first, to the principal amount of outstanding Swingline Loans,
second to the principal amount of outstanding Revolving Credit Loans (with a
permanent reduction to the Commitment in an amount corresponding to the
prepayment referenced herein), and third, with respect to any Letters of Credit
then outstanding, a payment of Cash Collateral into a Cash

CHAR1\1726089v4

--------------------------------------------------------------------------------

 

Collateral account opened by the Administrative Agent, for the benefit of the
Lenders, in an amount equal to such excess (such Cash Collateral to be applied
in accordance with Section 9.2(b)).

 

1.6Amendment to Section 6.4.  Section 6.4 of the Credit Agreement is hereby
amended by inserting the following proviso immediately prior to the final period
therein:

 

; provided that, for purposes of this Section 6.4, only from the Third Amendment
Effective Date until the earlier of (x) September 30, 2020 and (y) the lifting
of social distancing restrictions by Governmental Authorities in jurisdictions
where substantially all of the Credit Parties’ revenue is generated, the impacts
of the existing coronavirus pandemic on the business, operations, properties,
assets, liabilities or condition (financial or otherwise) of the Borrower and
its Subsidiaries taken as a whole that have already occurred and were disclosed
in writing to Lenders in the Bank Presentation Materials distributed on March
16, 2020 (which included the Borrower’s Consolidated Leverage Ratio Covenant
projections, a Covenant Forecast and Working Forecast Model) shall be
disregarded for purposes of determining whether a Material Adverse Effect has
occurred.  

 

1.7Amendment to Section 7.1.  Section 7.1 of the Credit Agreement is hereby
amended by inserting the following new clause (xvii) at the end thereof:

 

(xvii)Monthly Reports. As soon as practicable and in any event within ten (10)
days after the end of each month (commencing with the month ended May 31, 2020),
(x) a same store sales report in comparative form, the corresponding figures for
the corresponding month of the previous Fiscal Year and (y) a calculation of
Liquidity and demonstrating compliance with Section 8.6(c) as of the end of such
month, in each case, in form and detail reasonably acceptable to the
Administrative Agent.

 

1.8Amendment to Section 8.1.  Section 8.1(vi) of the Credit Agreement is hereby
amended in its entirety to read as follows:

 

(vi)the Credit Parties and their Subsidiaries may become and remain liable with
respect to other Indebtedness, including Indebtedness secured by Liens permitted
by Section 8.2(a)(ii), in an aggregate principal amount, together with the
aggregate principal amount of any Indebtedness outstanding pursuant to Section
8.1(iii), not to exceed $25,000,000 at any time outstanding;

 

1.9Amendment to Section 8.3.  Section 8.3(vi) of the Credit Agreement is hereby
amended in its entirety to read as follows:

 

(vi)the Credit Parties may make (a) Permitted Acquisitions and (b) acquisitions
of Ruth’s Chris restaurant franchises and franchisees; provided that no
Permitted Acquisitions or acquisitions of Ruth’s Chris restaurant franchises and
franchisees may be made under this clause (vi) during the period commencing on
the Third Amendment Effective Date and ending on date in which the Borrower
demonstrates compliance with the financial covenants set forth in Section 8.6
for the Fiscal Quarter ending on or about March 28, 2021 as determined based on
the Compliance Certificate provided by the Borrower pursuant to Section 7.1(iv)
for such Fiscal Quarter.

 

1.10Amendment to Section 8.6(a).  Section 8.6(a) of the Credit Agreement is
hereby amended in its entirety to read as follows:

 

CHAR1\1726089v4

--------------------------------------------------------------------------------

 

(a)Minimum Consolidated Fixed Charge Coverage Ratio.  The Borrower shall not
permit, beginning with the Fiscal Quarter ending on or about March 28, 2021, the
ratio of (i) Consolidated EBITDAR minus (a) taxes based on income of the
Borrower and its Subsidiaries on a consolidated basis paid in Cash and (b)
Consolidated Maintenance Capital Expenditures for any four Fiscal Quarter period
to (ii) Consolidated Fixed Charges for any four Fiscal Quarter period (the
“Consolidated Fixed Charge Coverage Ratio”) to be less than
1.25:1.00.  Notwithstanding the foregoing, (i) the covenant in this Section
8.6(a) shall not be tested as of the end of the Fiscal Quarters ending on or
about June 28, 2020, September 27, 2020 and December 27, 2020 (but otherwise
shall be deemed to be in effect with respect to each such Fiscal Quarter end for
all provisions under this Agreement and the other Loan Documents that refer to
compliance or pro forma compliance with Section 8.6), (ii) for the Fiscal
Quarter ending on or about March 28, 2021, the Consolidated Fixed Charge
Coverage Ratio shall be determined for only the single Fiscal Quarter of the
Borrower then ended (rather than the period of four (4) consecutive Fiscal
Quarters of the Borrower then ended), (iii) for the Fiscal Quarter ending on or
about June 27, 2021, the Consolidated Fixed Charge Coverage Ratio shall be
determined for only the period of the two (2) consecutive Fiscal Quarters of the
Borrower then ended (rather than the period of four (4) consecutive Fiscal
Quarters of the Borrower then ended) and (iv) for the Fiscal Quarter ending on
or about September 26, 2021, the Consolidated Fixed Charge Coverage Ratio shall
be determined for only the period of the three (3) consecutive Fiscal Quarters
of the Borrower then ended (rather than the period of four (4) consecutive
Fiscal Quarters of the Borrower then ended).

1.11Amendment to Section 8.6(b).  Section 8.6(b) of the Credit Agreement is
hereby amended in its entirety to read as follows:

 

(b)Maximum Consolidated Leverage Ratio.  As of the last day of any Fiscal
Quarter ending during the periods specified below, beginning with the Fiscal
Quarter ending on or about March 28, 2021, the Borrower shall not permit the
Consolidated Leverage Ratio to be greater than the corresponding ratio set forth
below:

 

Period

Maximum Ratio

The last day of the first Fiscal Quarter of the 2021 Fiscal Year

5.00 to 1.00

The last day of the second Fiscal Quarter of the 2021 Fiscal Year

4.50 to 1.00

The last day of the third Fiscal Quarter of the 2021 Fiscal Year

4.00 to 1.00

The last day of the fourth Fiscal Quarter of the 2021 Fiscal Year and thereafter

3.00 to 1.00

 

Notwithstanding the foregoing, the covenant in this Section 8.6(b) shall not be
tested as of the end of the Fiscal Quarters ending on or about June 28, 2020,
September 27, 2020 and December 27, 2020 (but otherwise shall be deemed to be in
effect with respect to each such Fiscal Quarter end for all provisions under
this Agreement and the other Loan Documents that refer to compliance or pro
forma compliance with Section 8.6).

 

1.12Amendment to Section 8.6.  Section 8.6 of the Credit Agreement is hereby
amended by inserting the following new clause (c) at the end thereof:

 

(c)Minimum Liquidity.  As of the last day of any month ending during the period
commencing May 1, 2020 and ending December 31, 2020, permit Liquidity to be less
than the Minimum Scheduled Cash.

CHAR1\1726089v4

--------------------------------------------------------------------------------

 

 

 

ARTICLE II

LIMITED WAIVER

 

2.1 Limited Waiver.  Effective as of the Third Amendment Effective Date, and
subject to the terms and conditions set forth herein and in reliance upon the
representations and warranties set forth herein, each Lender hereby waives
compliance by the Borrower with Section 8.6 of the Credit Agreement, solely for
the Fiscal Quarters ending June 28, 2020, September 27, 2020 and December 27,
2020 (and for this purpose such waiver shall be interpreted as if the Borrower
was not required to comply with Section 8.6 of the Credit Agreement for the
Fiscal Quarters ending June 28, 2020, September 27, 2020 and December 27,
2020).  The foregoing waiver is a one-time waiver and applies only to the
specified circumstances and does not modify or otherwise affect the Credit
Parties’ obligations to comply with such provisions of the Credit Agreement or
any other provision of the Loan Documents in any other instance.  The foregoing
limited waiver shall not be deemed or otherwise construed to constitute a waiver
of any other provision or to prejudice any right, power or remedy which the
Administrative Agent or any Lender may not have or may have in the future under
or in connection with the Credit Agreement or any other Loan Document, all of
which rights, powers and remedies are hereby expressly reserved by the
Administrative Agent and the Lenders.  The agreements and consents set forth in
this Section 2.1 are limited to the extent specifically set forth above and not
other terms, covenants or provisions of the Credit Agreement or the other Loan
Documents are intended to be affected hereby.

 

 

ARTICLE III

CONDITIONS

 

3.1Closing Conditions.  This Amendment shall be deemed effective as of the date
set forth above (the “Third Amendment Effective Date”) upon satisfaction of the
following conditions (in form and substance reasonably acceptable to the
Administrative Agent):

 

(a)Executed Amendment.  The Administrative Agent shall have received a copy of
this Amendment duly executed by each of the Credit Parties, the Administrative
Agent and the Lenders.

 

(b)Amendment Fees.  The Administrative Agent shall have received, for the
account of each Lender, an amendment fee in an amount equal to 15 basis points
on the aggregate amount the Commitment of such Lender as of the Third Amendment
Effective Date.

 

(c)Other Fees and Out of Pocket Costs.  The Borrower shall have paid any and all
reasonable out-of-pocket costs incurred by the Administrative Agent (including
the fees and expenses Moore & Van Allen PLLC as legal counsel to the
Administrative Agent), and all other fees and other amounts payable to the
Administrative Agent, in each case in connection with the negotiation,
preparation, execution and delivery of this Amendment.

 

 

ARTICLE IV
MISCELLANEOUS

 

4.1Amended Terms.  On and after the date hereof, all references to the Credit
Agreement in each of the Loan Documents shall hereafter mean the Credit
Agreement as amended by this Amendment.  

CHAR1\1726089v4

--------------------------------------------------------------------------------

 

Except as specifically amended hereby or otherwise agreed, the Credit Agreement
is hereby ratified and confirmed and shall remain in full force and effect
according to its terms.

 

4.2Representations and Warranties of the Credit Parties.  Each of the Credit
Parties represents and warrants as follows:

 

(a)Each Credit Party has all requisite power and authority and has taken all
necessary corporate and other action, to authorize the execution, delivery and
performance of this Amendment in accordance with its terms.  

 

(b)This Amendment has been duly executed and delivered by the duly authorized
officers of each Credit Party that is a party hereto and constitutes the legal,
valid and binding obligation of each Credit Party, enforceable in accordance
with its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law.

 

(c)No consent or authorization of, filing with, or other act in respect of, an
arbitrator or Governmental Authority and no consent of any other Person is
required in connection with the execution, delivery, performance, validity or
enforceability of this Amendment.

 

(d)After giving effect to this Amendment, the representations and warranties set
forth in the Loan Documents are true and correct in all material respects as of
the date hereof (except for (i) those which expressly relate to an earlier date
and (ii) those that are qualified by materiality or reference to Material
Adverse Effect, which are true and correct in all respects).

 

(e)After giving effect to this Amendment, no event has occurred and is
continuing which constitutes a Default or an Event of Default.

 

(f)The Security Documents continue to create a valid security interest in, and
Lien upon, the Collateral, in favor of the Administrative Agent, for the benefit
of the Lenders, which security interests and Liens are perfected in accordance
with the terms of the Security Documents and prior to all Liens other than
Permitted Encumbrances.

 

(g)Except as specifically provided in this Amendment, the Obligations of the
Credit Parties are not reduced or modified by this Amendment and are not subject
to any offsets, defenses or counterclaims.

 

4.3Reaffirmation of Obligations.  Each Credit Party hereby ratifies the Credit
Agreement and each other Loan Document to which it is a party and acknowledges
and reaffirms (a) that it is bound by all terms of the Credit Agreement and each
other Loan Document to which it is a party applicable to it and (b) that it is
responsible for the observance and full performance of its respective
obligations under the Loan Documents.

 

4.4Release.  The Borrower and each of the other Credit Parties hereby releases
and forever discharges the Administrative Agent, each Lender, the Issuing
Lender, the Swingline Lender and their respective predecessors, successors,
assigns, attorneys and Related Parties (each and every of the foregoing, a
“Lender Party”) from any and all claims, counterclaims, demands, damages, debts,
suits, liabilities, actions and causes of action of any nature whatsoever, in
each case to the extent arising in connection with any of the Loan Documents
through the date hereof, whether arising at law or in equity, whether known or
unknown, whether liability be direct or indirect, liquidated or unliquidated,
whether

CHAR1\1726089v4

--------------------------------------------------------------------------------

 

absolute or contingent, foreseen or unforeseen, and whether or not heretofore
asserted, which any Credit Party may have or claim to have against any Lender
Party.

 

4.5Loan Document.  This Amendment shall constitute a Loan Document under the
terms of the Credit Agreement.

 

4.6Expenses.  The Borrower agrees to pay all reasonable costs and expenses of
Administrative Agent in connection with the preparation, execution and delivery
of this Amendment, including without limitation the reasonable fees and expenses
of the Administrative Agent’s legal counsel.

 

4.7Entirety.  This Amendment and the other Loan Documents embody the entire
agreement among the parties hereto and supersede all prior agreements and
understandings, oral or written, if any, relating to the subject matter hereof.

 

4.8Counterparts; Telecopy.  This Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall constitute one and the same instrument.  Delivery of an
executed counterpart to this Amendment by telecopy or other electronic means
shall be effective as delivery of a manually executed counterpart of this
Amendment.

 

4.9GOVERNING LAW.  THIS AMENDMENT SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED
AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

 

4.10Successors and Assigns.  This Amendment shall be binding upon and inure to
the benefit of the parties hereto and their respective permitted successors and
assigns.

 

4.11Consent to Jurisdiction; Service of Process; Waiver of Jury Trial.  The
jurisdiction, services of process and waiver of jury trial provisions set forth
in Sections 11.5 and 11.6 of the Credit Agreement are hereby incorporated by
reference, mutatis mutandis.

 

 

[Signature pages to follow]

 

CHAR1\1726089v4

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF the parties hereto have caused this Amendment to be duly
executed on the date first above written.

 

BORROWER:RUTH’S HOSPITALITY GROUP, INC.


By: /s/ Alice G. Givens
Name: Alice G. Givens
Title: SVP, General Counsel

GUARANTORS:RCSH OPERATIONS, INC.


By: /s/ Alice G. Givens
Name: Alice G. Givens
Title: SVP, General Counsel

RCSH OPERATIONS, LLC

By: /s/ Alice G. Givens
Name: Alice G. Givens
Title: SVP, General Counsel

RUTH’S CHRIS STEAK HOUSE BOSTON, LLC

By: /s/ Alice G. Givens
Name: Alice G. Givens
Title: SVP, General Counsel

RUTH’S CHRIS STEAK HOUSE FRANCHISE, LLC

By: /s/ Alice G. Givens
Name: Alice G. Givens
Title: SVP, General Counsel

RCSH MANAGEMENT, INC.

By: /s/ Alice G. Givens
Name: Alice G. Givens
Title: SVP, General Counsel

RHGI GIFTCO, INC.

By: /s/ Alice G. Givens
Name: Alice G. Givens
Title: SVP, General Counsel

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

AGENT AND LENDERS:WELLS FARGO BANK, NATIONAL

ASSOCIATION, as Administrative Agent,

Swingline Lender, Issuing Lender and Lender

 

 

By: /s/ Maureen Malphus

Name:  Maureen Malphus

Title:  Vice President

 

 

 

 




CHAR1\1726089v4

--------------------------------------------------------------------------------

 



TD BANK, N.A.,

as Lender

 

 

By:  /s/ Sterling Harrell

Name:  Sterling Harrell

Title:  Director

 

 

 

 

 

 




CHAR1\1726089v4

--------------------------------------------------------------------------------

 



JPMORGAN CHASE BANK, N.A.,

as Lender

 

 

By: /s/ Erica Babycos

Name:  Erica Babycos

Title: Authorized Officer

 

CHAR1\1726089v4